Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 02/26/2021 has been entered. Claims 1-11 and 13-20 are now pending in the application. Claims 1-2, 8, 10, and 16-20 have been amended, and claim 12 has been canceled by the Applicant. Previous claims 2, 8-10, 12 and 15-20 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s amendments to claims 2, 8 and 10 and cancelation of claim 12. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on a national stage entry of application PCT/EP2017/071712, with International Filing Date of 08/30/2017 that claims foreign priority to FR 1658119 , filed 09/01/2016 (France).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11, 13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shikida et al. (hereafter Shikida, of record) US 5284179 A. 
In regard to independent claim 1, Shikida teaches (see Figs. 1-22) An electrostatically actuated device (i.e. as electrostatic actuator micro-valve, micro-pump, see Abstract, col. 1 lines 7-13, col. 2 line 49-col. 3 line 39, col. 9 line 12-col. 10 line 4, col. 21 line 67-col. 22 line 68, see also Examples 5-8, 14, as depicted in e.g. Figs. 5-8, 15, 18, 21-22; note that structure elements are mostly referenced for brevity in Figs. 5-6, but apply to elements in Figs. 7-8, 15, 18, 21-22 and obtained by process steps in Figs. 9-14) comprising at least one: 
first chamber (i.e. volume above conductive film 1 and in outlet port 13, col. 9 line 12-col. 10 line 4): the first chamber comprises a first primary fluid passage (as port 13); the first primary fluid passage (13) emerging outwardly (i.e. as outlet port 13, as depicted in e.g. Figs. 5-6, col. 9 line 12-col. 10 line 4); 
primary partition wall (i.e. plate 12, col. 9 line 12-col. 10 line 4): the primary partition wall (12) comprises a first primary surface (lower or upper surface of plate 12, col. 9 line 12-col. 10 line 4), a 
electrode chamber (volume of deformable conductive film 1, inside micro valve/pump, depicted in e.g. Figs. 5-6, col. 9 line 12-col. 10 line 4): the electrode chamber (volume for deformable film 1) is defined adjacent to the first primary surface (i.e. is next to e.g. lower surface of 12, col. 9 line 12-col. 10 line 4, see e.g. Figs. 5-6, also 15, 18, 21-22); 
deformable electrode (as deformable conductive film 1, col. 9 line 12-col. 10 line 4, see e.g. Figs. 5-6, also 15, 18, 21-22): the deformable electrode (1) comprises a first deformable electrode surface, a second deformable electrode surface (e.g. as upper and lower surfaces of conductive deformable film 1, see e.g. Figs. 5-6); the deformable electrode (1) is disposed in the electrode chamber (as 1 is in volume of deformable conductive film 1, inside micro valve/pump, depicted in e.g. Figs. 5-6, col. 9 line 12-col. 10 line 4) such as to form a first electrode chamber and a second electrode chamber (i.e. as 1 divides the volume of the film 1 inside the valve/pump into two parts, e.g. left and right, as depicted in e.g. Figs. 5-6, 18, 21-22, see col. 9 line 12-col. 10 line 4); 
electrode (i.e. as 12 is plate electrode connected to power supply 16, col. 9 line 12-col. 10 line 4); the electrode (electrode plate 12) is configured to cooperate with the deformable electrode (conductive film 1, col. 9 line 12-col. 10 line 4) such as to actuate the deformable electrode (i.e. deform conductive film 1, col. 9 line 40-col. 10 line 4) between at least a first position and a second position (as 1 is deform as to open and close valve/pump between left/right points of contact of 1 and 12, as depicted in Figs. 6A-B, col. 9 line 40 - col. 10 line 4); 
the first electrode chamber (e.g. right part of volume of film 1) is comprised between the first deformable electrode surface and the first primary surface (i.e. is comprised between e.g. lower surface of 12 and deformable film 1, as depicted in e.g. Figs. 5-6, col. 9 line 12-col. 10 line 4) and the first electrode chamber fluidly communicates with the first chamber via the plurality of second primary fluid passage (e.g. as right part of volume of 1 fluidly communicates with volume above 1 and volume in ports 13 via orifices in 12 on lower surface for outlets 13, depicted in e.g. Figs. 5-6, col. 9 line 12-col. 10 line 4) when the deformable electrode is actuated between at least first position and the second position (e.g. as the valve/pump is actuated/operated e.g. opened/closed, film 1 deforms between left/right points of contact of 1 and 12, as depicted in Figs. 6A-B, col. 9 line 40 - col. 10 line 4; note that above referenced elements apply equally in Figs. 7-8, 15, 18, 21-22 and to process steps in Figs. 9-14; note that limitation connected to the term “when” are conditional and time-dependent, and appear as operational steps for the device, and are therefore considered optional, or of the intended use of the claimed invention, but  must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2111.04, §2114), and 
the first electrode chamber is fluidly isolated from the second electrode chamber (i.e. since conductive composite film 1 is between and separates the right part of film 1 volume from the left part of volume of film 1, inside the valve/pump into two parts, e.g. left and right, as depicted in as clearly depicted in e.g. Figs. 5-6, see also Figs. 18, 21-22, as presented in col. 9 line 12-col. 10 line 4, e.g. as noted that outlets 13 and exhaust port 14 are fluidly connected with a gas chamber and exhaust port, respectively, so that the gas can be supplied through the outlets 13 or exhausted through exhaust port 14, respectively,  see col. 9 line 12-col. 10 line 4). 
Regarding claim 2, Shikida teaches (see Figs. 1-22) further comprising at least one: 
second chamber (i.e. volume below the conductive film 1 and in port 14, 15,  col. 9 line 12-col. 10 line 4): the second chamber (volume below 1 and in port 14) comprises a first secondary fluid passage (as port 14, and/or supply port 15, col. 9 lines 12-39); the first secondary fluid passage (121) emerging outwardly (as port 14, and/or supply port 15 emerge outwardly from valve/pump volume with 1, col. 9 lines 12-39, as depicted in Figs. 5-8, also Figs. 15, 18, 21-22); 
secondary partition wall (i.e. plate 12’, structures 2, col. 9 line 12-39): the secondary partition wall (12’) comprises a first secondary surface, a second secondary surface (e.g. as upper and lower surfaces of plate 12’, col. 9 line 12-col. 10 line 4) and a set of second secondaryGER3129US 4fluid passages (orifice in 12’ and 2  for ports 14, 15, see col. 9 line 12-col. 10 line 4, see Figs. 5-6; see also equivalents in Figs. 7-8); the first secondary surface (upper surface of 12’) faces the first primary surface (faces lower surface of 12, as depicted in Figs. 5-6, col. 9 lines 12-39), the secondary partition wall (12’) defines at least partially the second chamber (as 12’ defines the volume below film 1 and in 14,15, see col. 9 line 12-col. 10 line 4); 
the second electrode chamber (e.g. left part of volume of film 1, see e.g. Figs. 5-6) is comprised between the second electrode surface (i.e. between lower surface of conductive film 1, see Figs. 5-6) and the first secondary surface (i.e. and the upper surface of plate 12’, as depicted in Figs. 5-6) and the second deformable electrode chamber (left part of volume of film 1, see e.g. Figs. 5-6) fluidly communicates with the second chamber (i.e. with volume below the conductive film 1 and in port 14, 15,  col. 9 line 12) via the plurality of second secondary fluid passages (orifices in 12’ and 2  for ports 14, 15) when the deformable electrode is actuated between at least first position (691) and the second position (e.g. as the valve/pump is actuated/operated e.g. opened/closed, film 1 deforms between left/right points of contact of 1 and 12 and contacts with 12’, as depicted in Figs. 6A-B, col. 9 line 40 - col. 10 line 4; note that above referenced elements apply equally in Figs. 7-8, 15, 18, 21-22 and to process steps in Figs. 9-14; note that limitation connected to the term “when” are conditional and time-dependent, and appear as operational steps for the device, and are therefore considered optional, or of the intended use of the claimed invention, but  must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2111.04, §2114).  
Regarding claims 3 and 15, Shikida teaches (see Figs. 1-22) that a dimension of the electrode chamber (volume with film 1) and/or the wall distance between the primary partition wall and the secondary partition wall (as size or distance between 12 and 12’) is smaller than 600 m (i.e. as the distance or gap between 12, 12’ or channel depth/thickness of etched wafer e.g. 110-3,110-7 that is corresponding to the stroke of the valve/pump film 1 is 10-100, 220 or 390 m see col. 3 lines 58-65, col. 12 lines 33-37, col. 13 lines 49-53, 65-col. 14 line 22, col. 15 lines 35-63, see Figs. 9-14 detailing the fabrication of valve/pump of e.g. Figs. 5-6).
Regarding claims 4 and 16, Shikida teaches (see Figs. 1-22) that the wall distance between the primary partition wall (12) and the secondary partition wall (12’) varies (i.e. as gap between 12, 12’ varies due to projection e.g. 180-2, 180-4 from upper wafer 110-6, 110-10 that forms plate 12, see e.g. col. 14 line 51-60, col. 16 lines 35-44, as depicted in  Figs. 9-14 detailing the fabrication of valve/pump of e.g. Figs. 5-6).   
Regarding claims 5 and 17, Shikida teaches (see Figs. 1-22) that the deformable electrode (i.e. as deformable conducting film 1) comprises a deformable dielectric layer (660) and at least one electroconducting portion (i.e. as film 1 has insulating material with high dielectric constant on surfaces and over the metallic conducting material, see col. 7 line 61-col. 8 line 10).  
Regarding claims 6 and 18, Shikida teaches (see Figs. 1-22) that the primary partition wall (i.e. upper plate electrode 12 and equivalents in e.g. Fig. 18, as upper plate electrode 37-1, col. 9 line 12-col. 10 line 4, col. 19 lines 30-56) comprises a primary partition wall surface area (as lower surface area of plate 12, and 37-1, col. 9 line 12-col. 10 line 4, col. 19 lines 30-56) and a primary electroconducting pad (as electrode pattern, electrodes 121 of 12 and 37-1, col. 9 line 12-col. 10 line 4, col. 12 lines 46-54, col. 19 lines 30-56, see e.g. Figs. 5-6, 9, 18); the primary electroconducting pad (electrode pattern, electrodes 121 of 12 and 37-1) comprises a main primary electroconducting pad having a main primary surface area (e.g. as main part (e.g. left portion) of electrode pattern, matrix arrangement of electrodes of 12 and 37-1 on main part surface (e.g. on left portion surface) of 37-1, col. 19 lines 30-56, see e.g. Figs. 5-6, 9, 18) and at least one auxiliary primary electroconducting pad having an auxiliary primary surface area (e.g. as another part (e.g. middle or right portion) of electrode pattern, matrix arrangement of electrodes of 12 and 37-1 on another part surface (e.g. on middle or right portion surface) of 37-1, col. 19 lines 30-56, see e.g. Figs. 5-6, 9, 18); the main primary electroconducting pad and the at least one auxiliary primary electroconducting pad are electrically insulated from the others (i.e. as electrodes of electrode pattern are individually addressed and controlled, as depicted in Fig 18,  see col. 19 lines 30-56). 
Regarding claims  7 and 19, Shikida teaches (see Figs. 1-22) that the primary partition wall (12) comprises a first insulating layer (i.e. as plate 12 includes insulating material 4, 122, see col. 7 line 28-col. 8 line 10, col. 9 lines 12-39, col. 12 lines 44-51, see Figs. 2, 5-6, and 9-14) configured to insulate the primary electroconducting pad (electrode pattern, electrodes 121 of 12) of the primary partition wall (12) from the at least one electroconducting portion of the deformable electrode (i.e. to insulate from conducting metallic film 1, see col. 7 line 28-col. 8 line 10, col. 9 lines 12-39).  

Regarding claim 9, Shikida teaches (see Figs. 1-22) actuated device (electrostatic actuator micro-valve, micro-pump) 
according to claim 1, wherein the plurality of second primary fluid passage (i.e. orifices in 12, 37-1 on lower surface for outlets 13,33 col. 9 line 12-col. 10 line 4, col. 19 lines 29-56, see Figs. 5-6, 18, 21-22) comprises a first primary opening on the first primary surface (openings/orifices on lower surface of 12, 37-1) having a first primary open surface area (open areas of openings/orifices on lower surface of 12, 37-1) and a second primary opening on the second primary surface (openings/orifices on upper surface of 12, 37-1) having a second primary open surface area (open areas of openings/orifices on upper surface of 12, 37-1): the first primary open surface area is smaller than the second primary open surface area (i.e. as open areas of openings/orifices on lower surface of 12, 37-1 are smaller than open areas of openings/orifices on upper surface of 12, 37-1 due to shape of outlets 13,33 as clearly depicted in Figs. 5-6, and analogs in Figs. 18, 21-22, see also , col. 9 line 12-col. 10 line 4, col. 19 lines 29-56) and/or, 
according to claim 2, wherein the plurality of second secondary fluid passage (i.e. orifices in 12’, 37-1 for ports 14, 15, 34, col. 9 line 12-col. 10 line 4, col. 19 lines 29-56, see Figs. 5-6, 18, 21-22) comprises a first secondary opening on the first secondary surface (openings/orifices on upper surface of 12’, 37-2) having a first secondary open surface area (area of openings/orifices on upper surface of 12’, 37-2) and a second secondary opening on the second secondary surface (openings/orifices on lower surface of 12’, 37-2) having a second secondary open surface area (i.e. area of openings/orifices on upper surface of 12’, 37-2): the first secondary open surface area is greater than the second secondary open surface area (i.e. as open areas of openings/orifices on lower surface of 12’, 37-2 greater  than open areas of openings/orifices on upper surface of 12’, 37-2 due to shape of outlets 14, 34 as depicted in Figs. 5-6, and analogs in Figs. 18, 21-22, see also , col. 9 line 12-col. 10 line 4, col. 19 lines 29-56). 
Regarding claim 11, Shikida teaches (see Figs. 1-22) that at least one of the GER3129US 6partition wall among the primary partition wall (12) and the secondary partition wall (12’, and equivalents in Figs. 9-14, 18, 21-22) is partially made of at least one crystalline material (as flat electrodes 12 and 12' are made of a single crystalline silicon wafer, col. 9 lines 34-39). 
Regarding claim 13, Shikida teaches (see Figs. 1-22) comprising a power supply (e.g. 16, 17, see col. 9 line 12 – col. 10 line 4, e.g. Figs. 6, 18) configured to actuate the deformable electrode (film 1) and a voltage controller (i.e. as controlled voltage of 16 or 17 see col. 9 line 12 – col. 10 line 4, e.g. Figs. 6, 18)  configured to supply an alternative current and/or an alternative voltage from the power supply (16, 17) to the deformable electrode (deformable conductive film 1, see col. 9 line 12 – col. 10 line 4, e.g. Figs. 6, 18).  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shikida et al. (hereafter Shikida, of record) US 5284179 A.  
Regarding claims 8 and 20, Shikida teaches (see Figs. 1-22) that the pad spacing between the main primary electroconducting pad and the auxiliary primary electroconducting pad and/or between the auxiliary primary electroconducting pad and another primary electroconducting pad is comprised between 10 m and 1 mm (e.g. as spacing between left and middle or right portion, and/or middle and right potion, in electrode pattern/matrix arrangement of electrodes of 12 and 37-1 can be in the above range given the size/length of valve/pump of several mm e.g. 5 mm or less and number of electrode patterns shown, see col. 3 lines 40-56, col. 12 line 32-37, col. 19 lines 30-56, col. 24 lines 28-41, see e.g. Figs. 5-6, 9, 18, 22).  In the case that the above spacing is close to or just outside the above size range, it would have been an obvious matter of choice to adjust the size of valve and thus the spacing between the electrode patterns within the above range in order to utilize micro-processing techniques/lamination for obtaining micro valve/pump structures capable of supplying small amount of fluid with electric signals (see col 3 lines 40-55, col. 24 lines 35-41), and since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and In re  Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA (1976)(See MPEP 2144.04).
Regarding claim 10, Shikida teaches (see Figs. 1-22)  the sum of the first primary open surface area of the plurality of second primary fluid passage form the primary open surface area  (i.e. as the sum of open areas of openings/orifices on lower surface of 12, 37-1) and/or the sum of the first secondary open surface area of the plurality of second secondary fluid passage form the secondary open surface area (open areas of openings/orifices on upper surface of 12, 37-1; note that sue to the alternative term “and/or”, only one of the above sum of the areas is positively recited while, the other is optional), wherein the ratio between: 
the first primary open surface area and the second primary open surface area is comprised between 0.001 and 0.5 (given the ratio is of the relative sizes of sum of openings on lower and upper orifices of 12, 37-1, cross section of ports, is in the above range, value ~ 0.3, as depicted in Figs. 6, and analogs in Figs. 18, 21-22, see, col. 9 line 12-col. 10 line 4, col. 19 lines 29-56; note that due to the above term “and/or” as only one of the area sums is positively recited, this ration is not positively recited and is therefore optional); 
the primary open surface area and the primary partition wall surface area (290) is comprised between 0.001 and 0.5 (given the ratio is of the relative sizes of sum of openings on lower orifices of 12, 37-1 and lower surface area of 12, cross section of ports,  the ratio is in the above range, calculated value ~ 0.13, as depicted in Figs. 6, and analogs in Figs. 18, 21-22, see, col. 9 line 12-col. 10 line 4, col. 19 lines 29-56); 
the first secondary open surface area and the second secondary open surface area is comprised between 0.001 and 0.5 (given the ratio is of the relative sizes of opening on lower and upper orifices of 12, 37-1 and cross section of ports,   is in the above range, value ~ 0.3, as depicted in Figs. 6, and analogs in Figs. 18, 21-22, see, col. 9 line 12-col. 10 line 4, col. 19 lines 29-56 ; and/or 
the secondary open surface area and the secondary partition wall surface area is comprised between 0.001 and 0.5 (given the ratio is of the relative sizes of sum of openings on upper orifices of 12, 37-1 and upper surface area of 12, and cross section of ports, the ratio is in the above range, calculated value ~ 0.34, as depicted in Figs. 6, and analogs in Figs. 18, 21-22, see, col. 9 line 12-col. 10 line 4, col. 19 lines 29-56).
In the case that any of the above ratios is close to or just outside the above size range, it would have been an obvious matter of choice to adjust the size of valve and exhaust port(s) within any of the above ranges in order to supply and/or exhaust fluid through ports (13, 33) while such obtaining micro valve/pump structures capable of supplying small amount of fluid with electric signals (see col. 9 lines 12-39, col. 24 lines 35-41), and since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and In re  Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA (1976)(See MPEP 2144.04).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shikida et al. (hereafter Shikida, of record) US 5284179 A1 in view of Gupta et al. (hereafter Gupta, of record) US 20100208195 A1.
Regarding claim 14, Shikida teaches (see Figs. 1-22) an electrostatically actuated device (i.e. as electrostatic actuator micro-valve, micro-pump, see Abstract, col. 1 lines 7-13, col. 2 line 49-col. 3 line 39, col. 9 line 12-col. 10 line 4, col. 21 line 67-col. 22 line 68, see also Examples 5-8, 14, as depicted in e.g. Figs. 5-8, 15, 18, 21-22) according to claim 1 (see claim 1 above), but is silent about spectacles (800) comprising an electrostatically actuated device. 
However, Gupta teaches in the related field of invention of variable focus liquid filled lens mechanism for eyeglasses (see e.g. Figs. 1-5, Title, Abstract, paragraphs [02, 11-17, 31-35, 37, 47, 53, 64, 66-68], including actuator and mechanism 7 that adjust the optical power of at least one of the lenses 10 of eyeglasses 1) and further teaches that spectacles (1) include electrical actuated device (as spectacles 1 include actuator 7 that can be electrical actuator, that controls/pumps  fluid 14 in/out of the reservoir 6 that adjust the optical power of at least one of the lenses 10 of eyeglasses, thus providing variable power Liquid lenses including wide dynamic range, adaptive correction, robustness and low cost in small and less bulky package for eyeglasses frames, see paragraphs [8-17,  53, 64, 66-68]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the electrostatic actuator micro-valve/ pump of Shikida as electrical actuator of eyeglasses in order to provide for adjustable optical power of at least one of the lenses of eyeglasses, enabling variable power liquid lenses with wide dynamic range, adaptive correction, robustness and low cost in small and less bulky package for eyeglasses frames, (see Gupta paragraphs [8-17,  53, 64, 66-68]).


Response to Arguments

Applicant's arguments filed in the Remarks dated 02/26/2021 have been fully considered but they are not persuasive. 
Specifically, Applicant argues on page 7 paragraph 5 to page 8 paragraph 3 that the cited prior art of Shikida does not disclose new amended features of claim 1 namely (1) “the first electrode chamber is fluidly isolated from the second electrode chamber” because allegedly this is not shown, and since allegedly the width of the film 1 is less than the cavity width to ensure that the outlets 13 and exhaust port 14 are fluidly connected with a gas chamber and exhaust port, and/or since second flexible conducting film in Fig. 21 has an opening. The Examiner disagrees. With respect to issue (1), as noted in the rejection above, the cited prior art of Shikida teaches all limitations of independent claim 1, as Shikida teaches (see Figs. 1-22) An electrostatically actuated device (i.e. as electrostatic actuator micro-valve, micro-pump, see Abstract, col. 1 lines 7-13, col. 2 line 49-col. 3 line 39, col. 9 line 12-col. 10 line 4, col. 21 line 67-col. 22 line 68, see also Examples 5-8, 14, as depicted in e.g. Figs. 5-8, 15, 18, 21-22; note that structure elements are mostly referenced for brevity in Figs. 5-6, but apply to elements in Figs. 7-8, 15, 18, 21-22 and obtained by process steps in Figs. 9-14) comprising at least one: 
first chamber (i.e. volume above conductive film 1 and in outlet port 13, col. 9 line 12-col. 10 line 4): the first chamber comprises a first primary fluid passage (as port 13); the first primary fluid passage (13) emerging outwardly (i.e. as outlet port 13, as depicted in e.g. Figs. 5-6, col. 9 line 12-col. 10 line 4); 
primary partition wall (i.e. plate 12, col. 9 line 12-col. 10 line 4): the primary partition wall (12) comprises a first primary surface (lower or upper surface of plate 12, col. 9 line 12-col. 10 line 4), a second primary surface (other of lower or upper surface of 12, col. 9 line 12-col. 10 line 4, see Figs. 5-6, analogous Figs. 15, 18, 21-22) and a plurality of second primary fluid passages (orifices in 12 on lower surface for outlets 13, col. 9 line 12-col. 10 line 4, see Figs. 5-6); the second primary surface of the primary partition wall (other of lower or upper surface of 12) defines at least partially the first chamber (as other of lower or upper surface of 12 defines the volume above film 1 and in outlet 13, as depicted in e.g. Figs. 5-6, col. 9 line 12-col. 10 line 4); 
electrode chamber (volume of deformable conductive film 1, inside micro valve/pump, depicted in e.g. Figs. 5-6, col. 9 line 12-col. 10 line 4): the electrode chamber (volume for deformable film 1) is defined adjacent to the first primary surface (i.e. is next to e.g. lower surface of 12, col. 9 line 12-col. 10 line 4, see e.g. Figs. 5-6, also 15, 18, 21-22); 
deformable electrode (as deformable conductive film 1, col. 9 line 12-col. 10 line 4, see e.g. Figs. 5-6, also 15, 18, 21-22): the deformable electrode (1) comprises a first deformable electrode surface, a second deformable electrode surface (e.g. as upper and lower surfaces of conductive deformable film 1, see e.g. Figs. 5-6); the deformable electrode (1) is disposed in the electrode chamber (as 1 is in volume of deformable conductive film 1, inside micro valve/pump, depicted in e.g. Figs. 5-6, col. 9 line 12-col. 10 line 4) such as to form a first electrode chamber and a second electrode chamber (i.e. as 1 divides the volume of the film 1 inside the valve/pump into two parts, e.g. left and right, as depicted in e.g. Figs. 5-6, 18, 21-22, see col. 9 line 12-col. 10 line 4); 
electrode (i.e. as 12 is plate electrode connected to power supply 16, col. 9 line 12-col. 10 line 4); the electrode (electrode plate 12) is configured to cooperate with the deformable electrode (conductive film 1, col. 9 line 12-col. 10 line 4) such as to actuate the deformable electrode (i.e. deform conductive film 1, col. 9 line 40-col. 10 line 4) between at least a first position and a second position (as 1 is deform as to open and close valve/pump between left/right points of contact of 1 and 12, as depicted in Figs. 6A-B, col. 9 line 40 - col. 10 line 4); 
the first electrode chamber (e.g. right part of volume of film 1) is comprised between the first deformable electrode surface and the first primary surface (i.e. is comprised between e.g. lower surface of 12 and deformable film 1, as depicted in e.g. Figs. 5-6, col. 9 line 12-col. 10 line 4) and the first electrode chamber fluidly communicates with the first chamber via the plurality of second primary fluid passage (e.g. as right part of volume of 1 fluidly communicates with volume above 1 and volume in ports 13 via orifices in 12 on lower surface for outlets 13, depicted in e.g. Figs. 5-6, col. 9 line 12-col. 10 line 4) when the deformable electrode is actuated between at least first position and the second position (e.g. as the valve/pump is actuated/operated e.g. opened/closed, film 1 deforms between left/right points of contact of 1 and 12, as depicted in Figs. 6A-B, col. 9 line 40 - col. 10 line 4; note that above referenced elements apply equally in Figs. 7-8, 15, 18, 21-22 and to process steps in Figs. 9-14; note that limitation connected to the term “when” are conditional and time-dependent, and appear as operational steps for the device, and are therefore considered optional, or of the intended use of the claimed invention, but  must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2111.04, §2114), and 
the first electrode chamber is fluidly isolated from the second electrode chamber (i.e. since conductive composite film 1 is between and separates the right part of film 1 volume from the left part of volume of film 1, inside the valve/pump into two parts, e.g. left and right, as depicted in as clearly depicted in e.g. Figs. 5-6, see also Figs. 18, 21-22, as presented in col. 9 line 12-col. 10 line 4, e.g. as noted that outlets 13 and exhaust port 14 are fluidly connected with a gas chamber and exhaust port, respectively, so that the gas can be supplied through the outlets 13 or exhausted through exhaust port 14, respectively,  see col. 9 line 12-col. 10 line 4). 
Specifically, Shikida teaches that the first electrode chamber is fluidly isolated from the second electrode chamber, i.e. since conductive composite film 1 is between and separates the right part of film 1 volume from the left part of volume of film 1, inside the valve/pump into two parts, e.g. left and right, as depicted in as clearly depicted in e.g. Figs. 5-6, see also Figs. 18, 21-22, as presented in col. 9 line 12-col. 10 line 4. Shikida explicitly explains that part of the film 1 serves as a valve body for opening and closing the passage ports 13 and 14. Accordingly, gas is supplied from a gas supply tube 10 and a supply port 15 provided on the supporting structures 2 to a gas flow-in chamber sealing the plate electrodes. Gas fills the chamber part between film 1 and exhaust port 14. By applying voltage and moving/folding film 1 gas is made to flow out through and from exhaust port 14 into e.g. vacuum chamber (18), thereby this chamber part i.e. passage on the exhaust side is effectively evacuated (see e.g. col. 9 line 26-col. 10 line 4). Moreover, Shikida clearly states that the outlets 13 and exhaust port 14 are fluidly connected with a gas chamber and exhaust port, respectively, so that the gas can be supplied through the outlets 13 or exhausted through exhaust port 14, respectively. The fluid on the outlets side mover in and out through outlets 13, allowing the movement and folding of the flexible film 1 without creating vacuum. The working gas is supplied through tube 10 via port 15 into the exhaust side chamber and by movement and folding of film 1 is expelled, i.e. made to flow-out through exhaust port 14. Thus there is no fluid connection between outlets 13 and exhaust port 14. Applicant’s argument above, appears to mischaracterize the teaching of the Shikida reference. Shikida show in Fig. 5 the partial side view of the cross section of the valve, where part of the film 1 is depicted with a cutout to show the underlying gas supply tube 10 and supply port 15. The thin film 1 in facet cover the full width of the valve chamber i.e. width of supporting structure 2 and plate electrodes 12, 12’.  In addition, applicant’s statement that fluid connection is to ensure that the outlets 13 and exhaust port 14 are fluidly connected with a gas chamber and exhaust port, is not correct, because Shikida clearly teaches that the outlets 13 and exhaust port 14 are fluidly connected with a gas chamber and exhaust port, respectively, so that the gas can be supplied through the outlets 13 or exhausted through exhaust port 14, respectively. In other words, exhaust port 14 and outlets 13 are respectively fluidly connected to different parts and not to each other. Lastly, for the flexible conducting film 1 there is no teaching or disclosure that the film allows fluid communication between outlet ports 13 and 14. In fact if this was the case, the gas supplied through 10 and 15 would freely flow out through all ports 13 and 14, and there would be no need for controllable movable film 1 and disclosed valve structure. As for Fig. 21, it depicts a micro-pump structure with electrostatic valve structure 501 on the lower side and electrostatic pump operating unit 502 on the upper side. Analogously to Fig. 5, the outlet port 606-2 and the exhaust port 506-1 are also not in fluid communication, as they are separated by the film 503-1. The hole 507-1 is in the film 503-2 which is part of the pump unit. This allows for pump action via ports 506-2, 506-4, to 506-3 (see detail description in col. 22 line 4 to col. 23 line 62. 
Additionally, it is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  
No additional substantial arguments were presented after paragraph 3 on page 8 of the Remarks.  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/Primary Examiner, Art Unit 2872